OPPENHEIMER ROCHESTER ARIZONA MUNICIPAL FUND NSAR Exhibit 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Arizona Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble 7,106,397183,259 David K. Downes7,106,397183,259 Matthew P. Fink7,095,944193,712 Edmund Giambastiani, Jr. 7,185,685103,971 Phillip A. Griffiths7,095,944193,712 Mary F. Miller 6,937,032352,624 Joel W. Motley 6,988,979300,677 Joanne Pace 7,026,773262,882 Mary Ann Tynan7,133,738155,918 Joseph M. Wikler7,095,944193,712 Peter I. Wold 7,185,685103,971 William F. Glavin, Jr.7,185,685103,971 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 3,158,080153,822766,969 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 3,178,259144,271756,341 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 3,156,204160,734761,933 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 3,167,377152,732758,762 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 3,158,268148,423772,182 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 3,161,657152,280764,937 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 3,139,055163,827775,990 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2,983,606325,845769,419 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 3,171,736166,865740,271 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 3,220,082110,778748,012
